Semper Capital Management, L.P. Code of Ethics July 10, 2014 THIS CODE OF ETHICS (THE “CODE”) IS THE PROPERTY OF SEMPER CAPITAL MANAGEMENT, L.P. (THE “FIRM”) AND MUST BE RETURNED TO THE FIRM SHOULD AN EMPLOYEE’S ASSOCIATION WITH THE FIRM TERMINATE FOR ANY REASON. THE CONTENTS OF THIS CODE ARE CONFIDENTIAL, AND SHOULD NOT BE REVEALED TO THIRD PARTIES. 2ode of Ethics FINAL 7/10/2014 3:55 PM Semper Capital Management, LP Code of Ethics Table of Contents 1 INTRODUCTION 1 The Compliance11 System; Affirmations, Attestations and Disclosures; Etc. 3 Recordkeeping 3 2 OVERSIGHT OF THE CODE OF ETHICS 3 Acknowledgement of the Code; Other Affirmations and Attestations 3 Reporting Violations 3 Sanctions for Failure to Comply with the Code of Ethics 4 CCO’s Preclearance Requests 4 Delegation of Certain Compliance Functions 4 3 CONFLICTS OF INTEREST; “BAD ACTOR” ASSESSMENT POLICY 4 Introduction 4 Gifts and Entertainment Policy 5 Value of Gifts and Entertainment 5 Approval and Affirmation of Gifts and Entertainment 6 Acceptable Gifts and Entertainment 6 Outside Business Activities 6 “Bad Actor” Assessment Policy 7 “Bad Actor” Disqualification Rule 7 Operating Procedures and Compliance Review 8 4 ANTI-BRIBERY POLICY AND PROCEDURES 9 Firm’s Anti-Bribery Policy 9 Foreign Corrupt Practices Act 9 FCPA Red Flags 9 Preclearance Requirement 10 5 POLITICAL CONTRIBUTIONS AND “PAY TO PLAY” 10 Introduction 10 “Pay to Play” Policy 10 Preclearance of Political Contributions 11 New Access Person Certification 11 6 PERSONAL TRADING POLICY 12 General Policy 12 Definitions 13 Covered Accounts 13 Prohibited Securities 13 2ode of Ethics FINAL 7/10/2014 3:55 PM i Semper Capital Management, LP Code of Ethics Preclearance of Trades 14 Preclearance Requirement 14 Automatic Preclearance of Certain Transactions 14 Automatic Denial of Certain Transactions 14 The Restricted List 15 Preclearance of Initial Public Offerings and Non-Semper Limited Offerings 16 Front Running 16 7 REVIEW AND REPORTING OF EMPLOYEE HOLDINGS AND TRANSACTIONS 17 General Policy 17 Definition of a Non-Discretionary Managed Account 17 Initial Holdings Report 17 Quarterly and Annual Holdings Disclosures 18 Quarterly Transaction Reports 18 Exemption from Reporting Requirements 19 Review and Retention of Reports 19 Escalation of Violations and Sanctions 19 Exemptions 19 Confidentiality 19 8 INSIDER TRADING 19 Introduction 19 Penalties for Insider Trading 20 Definitions 20 Material Information 20 Nonpublic Information 20 Breach of Duty 21 Tipper/Tippee Liability 21 Firm’s Insider Trading Policy 21 Insider Trading Policy Restrictions 21 Procedures Designed to Detect and Prevent Insider Trading 22 Compliance Responsibilities 22 9 NFA ETHICS TRANING PROGRAM 22 Procedures 23 Documentation 23 10 POLICY ON DISCLOSURE OF PORTFOLIO HOLDINGS 24 Background 24 Policy 24 2ode of Ethics FINAL 7/10/2014 3:55 PM ii Semper Capital Management, LP Code of Ethics 11 DEFINED TERMS USED IN THIS CODE 25 Definitions 25 12 UPDATES TO THIS CODE OF ETHICS; REPORTS TO FIRM MANAGEMENT AND THIRD PARTIES 26 Updating and Amending this Code of Ethics 26 Reports to Firm Management and Registered Mutual Funds 26 Appendix A – Code of Ethics Attestation A-1 Appendix B – Initial, Quarterly and Annual Holdings Disclosure B-1 Appendix C – Quarterly Transaction Report C-1 Appendix D – Third Party “Covered Person” Questionnaire D-1 Schedule I – Firm Employees/Access Persons Schedule II – Restricted Industries Schedule III – Access Person Reporting Requirements Change/Version Control Log 2ode of Ethics FINAL 7/10/2014 3:55 PM iii Semper Capital Management, LP
